Citation Nr: 1511277	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-03 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Little Rock, Arkansas


THE ISSUES

1.  Entitlement to payment of or reimbursement for unauthorized medical expenses incurred for treatment received at the University of Arkansas for Medical Sciences on July 25, 2011, and July 26, 2011.

2.  Entitlement to payment of or reimbursement for unauthorized medical expenses incurred for treatment received at Ozark Health Medical Center on July 25, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to November 1969.  

This appeal comes before the Board of Veterans' Appeals from September 2012 administrative decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Little Rock, Arkansas.

The issue of entitlement to payment of or reimbursement for unauthorized medical expenses incurred for treatment received at Ozark Health Medical Center on July 25, 2011, is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Although the Veteran was enrolled in the VA health care system at the time his treatment at the University of Arkansas for Medical Sciences on July 25, 2011, and July 26, 2011, he had not received VA medical services under the authority of Chapter 17 of Title 38 within the preceding 24 months.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment of or reimbursement for unauthorized medical expenses incurred for treatment received at the University of Arkansas for Medical Sciences on July 25, 2011, and July 26, 2011, have not been met. 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014) concerning VA's duties to notify and assist claimants are not applicable to this claim because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

Legal Criteria

Payment of or reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1725 (West 2014).  To be eligible for payment, all of the following criteria must be met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

38 C.F.R. § 17.1002 (2014).

Factual Background and Analysis

In this case, the evidence indicates that the Veteran received treatment at the emergency department of the University of Arkansas for Medical Sciences on July 25, 2011, and July 26, 2011, for broken ribs sustained in a fall.  He is being billed for the services rendered and seeks VA to reimburse him for the expenses.

In a September 2012 administrative decision on appeal, the VAMC denied the Veteran's medical reimbursement claim, finding that although the Veteran was enrolled in the VA health care system at the time of treatment at issue, he had not received VA medical services under authority of Chapter 17 of Title 38 of the United States Code within the 24-month period preceding the furnishing of such emergency treatment.  The Board notes that this is one of the necessary criteria for a Veteran to receive payment for or reimbursement of expenses associated with unauthorized medical services for nonservice-connected disorders when the Veteran does not have insurance.  See 38 C.F.R. § 17.1002(a)-(h) (2014). 

A February 2013 computer printout from the VAMC shows that the Veteran did not receive any VA medical care within 24 months preceding his private emergency room treatment in July 2011.  The Veteran has not disputed this fact.  Rather, he contends that he did not have any prior notice of the VA regulatory requirement that in order to be eligible for payment of or reimbursement for private emergency medical expenses, a veteran must seek treatment at a VA facility within the 24-month period preceding the furnishing of any private emergency treatment.  Further, he contends that he may have been treated at a VA facility if his application for enrollment in the VA health care system was processed when initially submitted in September 2010.  He contends that he did not knowingly or purposely violate any VA rule and that the benefit should be granted under equity.   

The Board acknowledges that the Veteran was unaware of the 24-month requirement; however, VA regulations are binding on an appellant whether or not he has actual knowledge of the regulations.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991); Jernigan v. Shinseki, 25 Vet. App. 220, 231 (2012).  The Veteran does not dispute that he did not receive any VA health care during the 24 months immediately prior to July 25, 2011.  Because all of the criteria listed above are required to be met, and the Veteran fails to meet one, there is no need to address whether any of the other requirements for such reimbursement have been met.  

The pertinent facts in this case are not in dispute and the law dispositive.  Therefore, the claim must be denied because it lacks legal merit.


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred for treatment received at the University of Arkansas for Medical Sciences on July 25, 2011, and July 26, 2011, is denied.


REMAND

When the Veteran originally submitted his claim of entitlement to payment of or reimbursement for unauthorized medical expenses stemming from a July 25, 2011 accident, he included a claim for reimbursement of medical expenses incurred at Ozark Health Medical Center on July 25, 2011.  A separate September 2012 administrative decision denied his claim for reimbursement of expenses incurred at Ozark Health Medical Center.  The Veteran submitted a statement in September 2012 which the Board finds is a valid notice of disagreement with the denial of the claim for payment of or reimbursement for the unauthorized medical services incurred at Ozark Health Medical Center on July 25, 2011.  On remand, the VAMC must issue a statement of the case in response to this notice of disagreement.  

Accordingly, this case is REMANDED to the VAMC for the following action:

Issue a statement of the case addressing the claim of entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Ozark Health Medical Center on July 25, 2011.  The Veteran must be advised of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects an appeal, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


